Exhibit 10.2.81
GENON ENERGY, INC.
DEFERRAL AND RESTORATION PLAN
(As Amended and Restated January 1, 2011)

 



--------------------------------------------------------------------------------



 



GENON ENERGY, INC.
DEFERRAL AND RESTORATION PLAN
(As Amended and Restated January 1, 2011)
I N D E X

              Page  
ARTICLE I DEFINITIONS
    1  
 
       
ARTICLE II ADMINISTRATION
    5  
2.1 Plan Administrator
    5  
2.2 Records of Committee
    5  
2.3 Committee Action
    5  
2.4 Compensation, Expenses and Advisors of the Committee
    5  
2.5 Liability of the Committee
    5  
2.6 Powers and Duties of the Committee
    6  
2.7 General Powers of Committee
    6  
2.8 Participation by Committee
    6  
2.9 Information From Employers
    6  
 
       
ARTICLE III ACCOUNTS AND INVESTMENTS
    7  
3.1 Accounts
    7  
3.2 Deemed Investment of Funds
    7  
3.3 Distribution of Benefits
    8  
3.4 Nature of Company’s Obligation
    8  
3.5 Administrative Costs
    8  
3.6 Forfeitures
    9  
 
       
ARTICLE IV RIGHTS OF PARTICIPANTS
    10  
4.1 No Employment Agreement
    10  
4.2 Restrictions on Assignment
    10  
4.3 Prerequisites to Benefits
    10  
 
       
ARTICLE V PAYMENTS TO BENEFICIARIES
    11  
5.1 Beneficiary Designations
    11  
5.2 Payments to Beneficiaries
    11  
 
       
ARTICLE VI CLAIMS FOR BENEFITS
    12  
6.1 Presenting Claims for Benefits
    12  
6.2 Claims Review Procedure
    12  
6.3 Disputed Benefits
    13  
 
       
ARTICLE VII AMENDMENT, TERMINATION AND ADOPTION OF PLAN
    14  
7.1 Amendment or Termination of the Plan
    14  
7.2 Designation of Employers
    14  
 
       
ARTICLE VIII MISCELLANEOUS
    15  
8.1 Reliance Upon Information
    15  
8.2 Governing Law
    15  
8.3 Severability
    15  
8.4 Notice
    15  
8.5 Withholding of Taxes
    15  
8.6 Code Section 409A
    15  

i



--------------------------------------------------------------------------------



 



              Page  
PROGRAM A DEFERRED COMPENSATION
    A-1  
 
       
ARTICLE I RELATIONSHIP TO THE PLAN
    A-1  
 
       
ARTICLE II PARTICIPATION
    A-1  
2.1 Eligibility
    A-1  
2.2 Designation of Employee Participants
    A-1  
2.3 Election to Participate
    A-1  
 
       
ARTICLE III DEFERRALS
    A-2  
3.1 Employee Deferrals
    A-2  
3.2 Director Deferrals
    A-2  
3.3 Revocation
    A-2  
 
       
ARTICLE IV INVESTMENTS OF ACCOUNTS
    A-3  
4.1 Crediting of Accounts
    A-3  
4.2 Deemed Investment
    A-3  
 
       
ARTICLE V DISTRIBUTIONS
    A-3  
5.1 Optional Forms of Distribution
    A-3  
5.2 Distribution Upon Disability
    A-4  
 
       
PROGRAM B SAVINGS RESTORATION BENEFITS
    B-1  
 
       
ARTICLE I RELATIONSHIP TO THE PLAN
    B-1  
 
       
ARTICLE II PARTICIPATION
    B-1  
 
       
ARTICLE III RESTORATION BENEFITS
    B-1  
3.1 Restoration Benefit for Plan Years 2011 and After
    B-1  
 
       
ARTICLE IV INVESTMENT OF ACCOUNTS
    B-2  
4.1 Crediting of Accounts
    B-2  
4.2 Deemed Investment
    B-2  
 
       
ARTICLE V DISTRIBUTIONS
    B-2  
5.1 Lump-Sum Distributions
    B-2  
5.2 Distribution Upon Disability
    B-2  
5.3 Vesting
    B-3  
 
       
PROGRAM C SAVINGS DEFERRAL BENEFITS
    C-1  
 
       
ARTICLE I RELATIONSHIP TO THE PLAN
    C-1  
 
       
ARTICLE II PARTICIPATION
    C-1  
 
       
ARTICLE III DEFERRAL BENEFITS
    C-1  
 
       
ARTICLE IV INVESTMENT OF ACCOUNTS
    C-2  
4.1 Crediting of Accounts
    C-2  
4.2 Deemed Investment
    C-2  
 
       
ARTICLE V DISTRIBUTIONS
    C-2  
5.1 Lump-Sum Distributions
    C-2  
5.2 Distribution Upon Disability
    C-2  
5.3 Vesting
    C-3  

ii



--------------------------------------------------------------------------------



 



GENON ENERGY, INC.
DEFERRAL AND RESTORATION PLAN
(As Amended and Restated January 1, 2011)
RECITALS
          Effective as of January 1, 2005, RRI Energy, Inc. (the “Company”), a
Delaware corporation, established the RRI Energy, Inc. Deferral and Restoration
Plan, as amended (the “Plan”) in order to provide non-qualified benefits for its
eligible employees and non-employee directors that are earned or vest on and
after January 1, 2005. The Plan is intended to qualify for the exemptions
provided under Title I of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), for plans that are not tax-qualified and that are
maintained primarily to provide deferred compensation for a select group of
management or highly compensated employees. In addition, the Plan is intended to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), to the extent applicable.
          Prior to January 1, 2011, the Plan provided two separate “Benefit
Programs.” Program A permits the deferral of compensation on favorable terms and
thereby provide greater incentives to eligible Participants to remain in service
with the Company and maintain the highest standards of performance. Program B
restores to eligible Participants a portion of the employer contributions that
they are unable to receive under RRI Energy, Inc. Savings Plan (the “Savings
Plan”) as a result of qualified plan limits under the Code.
          Effective as of December 3, 2010 (the “Closing Date”), RRI Energy
Holdings, Inc., a direct wholly owned subsidiary of the Company, merged with and
into Mirant Corporation (“Mirant”), pursuant to a certain Agreement and Plan of
Merger by and among the Company, RRI Energy Holdings, Inc. and Mirant, dated as
of April 11, 2010, as amended. As of the Closing Date, the name of RRI changed
to GenOn Energy, Inc., the name of the Plan was changed to the GenOn Energy,
Inc. Deferral and Restoration Plan, and the name of the Savings Plan changed to
the GenOn Energy Savings Plan.
          Effective as of January 1, 2011, the Board of Directors of the Company
approved the amendment and restatement of the Plan to (i) reflect the change in
the name of the Company and the Plan, (ii) add new Program C to provide eligible
participants a portion of the employer contributions that they are unable to
receive under the Savings Plan as a result of deferring amounts under Program A,
and (iii) to make certain design changes to the Plan.
          Except as otherwise expressly provided in the Plan as amended and
restated herein, all amounts deferred and benefits provided under the Plan prior
to January 1, 2011, will continue to be governed by the terms of the Plan as in
effect on December 31, 2010.
          NOW, THEREFORE, the Company hereby amends, restates and continues the
Plan in the form of, and by the adoption of, the Plan as herein set forth,
effective January 1, 2011, except as otherwise indicated herein, to read as
follows:

i



--------------------------------------------------------------------------------



 



GENON ENERGY, INC.
DEFERRAL AND RESTORATION PLAN
(As Amended and Restated January 1, 2011)
ARTICLE I
DEFINITIONS
          Each term below shall have the meaning ascribed thereto for all
purposes of this Plan unless the context requires a different construction.
Capitalized terms used herein that are not defined below but that are defined in
the Savings Plan (as defined below) shall have the meanings ascribed thereto in
the Savings Plan.
          “Account” means a notional account established on behalf of a
Participant pursuant to a Benefit Program to which benefits, earnings and/or
losses, and expenses are credited and/or debited on the Participant’s behalf.
          “Affiliate” means any corporation which is a member of a controlled
group of corporations under Code Section 424(f) or is a member of an affiliated
service group, under Code Section 414(m), of which the Company or any other
Employer is a member, and any other business which together with the Company is
under common control pursuant to Code Section 414(c).
          “Annual Installment Payments” means annual payments made to a
Participant pursuant to the terms of a Benefit Program, each of which shall be
calculated based on the total value of the Participant’s relevant Account
balance(s) on the date immediately preceding the date of payment, multiplied by
a fraction, the numerator of which shall be one and the denominator of which
shall be the number of annual payments, including the payment to be made,
remaining in the payment period. For purposes of making any annual installment
distributions, the Investment Funds in which the Account(s) that are subject to
distribution are invested shall be liquidated on a pro rata basis.
          “Beneficiary” means the person or entity to whom benefits are payable
in respect of a Participant hereunder after the Participant’s death, as provided
in the applicable Benefit Program.
          “Beneficiary Designation” has the meaning ascribed thereto in
Section 5.1 of the Plan.
          “Benefit Program” or “Program” means each of Program A, Program B and
Program C attached hereto, as amended from time to time, which are hereby
incorporated by reference as part of the Plan, under which specific benefits are
provided to Participants.
          “Board” means the Board of Directors of the Company.
          “Bonus” means a performance-based bonus payable in cash to the
Employee by an Employer under the GenOn Energy, Inc. Short-Tem Incentive Plan or
such other plan as

1



--------------------------------------------------------------------------------



 



approved by management for inclusion hereunder for a performance period of not
less than 12 months.
          “Bonus Deferral” means the amount withheld from an Employee
Participant’s Bonus for the applicable Participation Year, as described in
Section 3.1(b) of Program A.
          “Code” means the Internal Revenue Code of 1986, as amended.
          “Committee” means the Benefits Committee of the Company or such other
committee as shall be appointed by the Board to administer the Plan pursuant to
Article II hereof.
          “Company” means GenOn Energy, Inc., a Delaware corporation, or any
successor thereto.
          “Compensation” means the base salary and/or Bonus payable to an
Employee by an Employer, and the meeting and/or retainer (and other similar)
fees payable to a Director by the Company.
          “Deferral Account” means an Account established pursuant to Program A
to which Participant deferrals under Program A are recorded, and to which deemed
Investment Fund performance and costs are credited and/or debited.
          “Deferral Plan” means the GenOn Energy, Inc. Deferral Plan, as
established effective January 1, 2002, as amended from time to time, and frozen
as of December 31, 2004.
          “Director” means a member of the Board who is not an Employee.
          “Effective Date” means January 1, 2011.
          “Employee” means any person, including an officer of any Employer
(whether or not he is also a member of the Board), who is employed by an
Employer and whose employment is not covered by the terms of a collective
bargaining agreement between an Employer and a union.
          “Employer” means the Company and each Affiliate or other employing
organization in which the Company has a direct or indirect ownership interest
and that has been designated by the Committee as a participating Employer
pursuant to Section 7.2, and the successors, if any, to such organizations, with
such Employers set forth on Appendix A to the Plan.
          “Employment” means employment as an Employee or the current holding of
a position as a Director. The direct transfer of an Employee Participant’s
employment (i) from the Company to an Affiliate, (ii) from an Affiliate to
another Affiliate, or (iii) from an Affiliate to the Company shall not be a
Separation from Service of such Participant. Moreover, an Employee’s absence
from active employment on account of temporary illness or during authorized
vacation or during temporary leaves of absence granted by the Employer for
reasons of professional advancement, education, health or government service, or
during military leave for any period if the Participant returns to active
employment within 60 days after the

2



--------------------------------------------------------------------------------



 



termination of such military leave, or during any period required to be treated
as a leave of absence by virtue of any valid law or agreement shall not be
treated as a Separation from Service unless otherwise required under Code
Section 409A.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
          “Investment Fund” means one or more of the investment funds designated
by the Committee at the time of reference. The Committee from time to time may
revise the number and type of Investment Funds.
          “LTD Plan” means the Company’s long-term disability plan, as amended
from time to time.
          “Meeting Fee Deferral” means the amounts withheld from the meeting
fees otherwise payable in cash to a Director Participant in the applicable
Participation Year, as described in Section 3.2(a) of Program A.
          “Mirant Pension Plan Participant” means a “Mirant Pension Plan
Participant” as defined in Section 4.1(b) of the Savings Plan.
          “Participant” means an Employee or a Director who is eligible to
participate in one or more Benefit Programs according to the terms thereof and,
if applicable, has elected to so participate.
          “Participation Year” means (i) with respect to Compensation in the
form of base salary or Bonus, the Plan Year during which a Participant performs
services for the Employer for such base salary or Bonus, and (ii) with respect
to Compensation in the form of a Director’s meeting and retainer (and other
similar) fees, the Plan Year during which a Participant performs services as a
Director for such fees.
          “Plan” means the GenOn Energy, Inc. Deferral and Restoration Plan, as
amended and restated effective January 1, 2011, as set forth herein, and as may
hereafter be amended from time to time.
          “Plan Year” means the 12-month period commencing on January 1 and
ending on December 31.
          “Prior Plan” means the GenOn Energy, Inc. Deferral and Restoration
Plan, effective as of January 1, 2005, and as in effect on December 31, 2010.
          “Retainer Fee Deferral” means the amount withheld from the retainer
(and other similar) fee otherwise payable in cash to a Director Participant in
the applicable Participation Year, as described in Section 3.2(b) of Program A.
          “Salary Deferral” means the amounts withheld from an Employee
Participant’s base salary for the applicable Participation Year, as described in
Section 3.1(a) of Program A.

3



--------------------------------------------------------------------------------



 



          “Savings Deferral Account” means an Account established pursuant to
Program C to which benefits earned under Program C are recorded, and to which
deemed Investment Fund performance and costs are credited and/or debited.
          “Savings Deferral Benefit” means the Employer contributions made to a
Savings Deferral Account on behalf of a Participant in the applicable Plan Year
pursuant to the provisions of Program C.
          “Savings Plan” means the GenOn Energy, Inc. Savings Plan, as amended
from time to time.
          “Savings Plan Compensation” means “Compensation” as defined in the
Savings Plan with respect to a Participant but without application of the
limitation under Code Section 401(a)(17).
          “Savings Plan Year” means the “Plan Year” as defined in the Savings
Plan.
          “Savings Restoration Account” means an Account established pursuant to
Program B to which benefits earned under Program B are recorded, and to which
deemed Investment Fund performance and costs are credited and/or debited.
          “Savings Restoration Benefit” means the Employer contributions made to
a Savings Restoration Account on behalf of a Participant in the applicable Plan
Year pursuant to the provisions of Program B.
          “Separation from Service” means an Employee Participant’s termination
of employment or a Director Participant’s termination of service as a member of
the Board that constitutes a “separation from service” within the meaning Code
Section 409A.
          “Trust” means the trust, if any, established under the Trust
Agreement.
          “Trust Agreement” means the agreement, if any, entered into between
the Company and the Trustee pursuant to Section 3.4.
          “Trust Fund” means the funds and properties, if any, held pursuant to
the provisions of the Trust Agreement, together with all income, profits, and
increments thereto.
          “Trustee” means the trustee or trustees qualified and acting under the
Trust Agreement at any time.
          Words used in this Plan in the singular shall include the plural and
in the plural the singular, and the gender of words used shall be construed to
include whichever may be appropriate under any particular circumstances of the
masculine or feminine genders.

4



--------------------------------------------------------------------------------



 



ARTICLE II
ADMINISTRATION
          2.1 Plan Administrator. The Plan shall be administered by the
Committee, which shall be the primary fiduciary with respect to the operation
and administration of this Plan and shall serve as administrator and named
fiduciary of the Plan for purposes of ERISA Section 402(a)(i).
          2.2 Records of Committee. The Committee shall keep appropriate records
of its proceedings and the administration of the Plan. The Committee shall make
available to Participants and their Beneficiaries for examination, during
business hours, such records of the Benefit Program as pertain to the examining
person and such documents relating to the Benefit Program as are required by
ERISA.
          2.3 Committee Action. The Committee shall act by a majority of its
members at the time in office and such action may be taken either by vote at a
meeting (including telephonic meetings) or in writing without a meeting. The
Committee shall keep a record of all its meetings or other actions and shall
forward all necessary communications to the Employers and the Trustee. The
Committee may adopt such rules, regulations and bylaws as it deems desirable for
the conduct of its affairs. The Committee may authorize any one or more of its
members or an agent to execute any document or documents on behalf of the
Committee and, in the event such document affects the Trustee, the Committee
shall notify the Trustee in writing of such action and the name or names of its
member or members or other agent so designated. The Trustee thereafter shall
accept and rely upon any document executed by such member or members or agent as
representing the action of the Committee, until the Committee shall file with
the Trustee a written revocation of such designation. Upon the approval of a
majority of the members of the Committee, the Committee may (i) allocate among
any of its members any of the responsibilities of the Committee under the Plan
and Trust Agreement and/or (ii) designate any person, firm or corporation that
is not a member of the Committee to carry out any of the responsibilities of the
Committee under the Plan and/or Trust Agreement. Any such allocation or
designation shall be made pursuant to a Committee resolution. The Chairman of
the Committee shall be agent of the Plan and the Committee for the service of
legal process at the principal office of the Company.
          2.4 Compensation, Expenses and Advisors of the Committee. The members
of the Committee shall serve without bond (unless otherwise required by law) and
without compensation for their services as such. The Committee may select, and
authorize the Trustee to compensate suitably, such attorneys, agents and
representatives as it may deem necessary or advisable to the performance of its
duties. All expenses of the Committee that shall arise in connection with the
administration of the Plan shall be paid by the Employers or by the Trustee from
the Trust Fund.
          2.5 Liability of the Committee. Except to the extent that such
liability is created by ERISA, no member of the Committee shall be liable for
any act or omission of any other member of the Committee, nor for any act or
omission on his own part except for his own gross negligence or willful
misconduct, nor for the exercise of any power or discretion in the performance
of any duty assumed by him hereunder. The Company shall indemnify and hold
harmless each member of the Committee from any and all claims, losses, damages,
expenses

5



--------------------------------------------------------------------------------



 



(including counsel fees approved by such Committee), and liabilities arising
from any act or omission of such member in connection with duties and
responsibilities under the Plan and Trust Agreement, except when the same is
judicially determined to be due to the gross negligence or willful misconduct of
such member.
          2.6 Powers and Duties of the Committee. The Committee, on behalf of
the Participants and their Beneficiaries, shall enforce this Plan in accordance
with its terms and shall have all powers necessary for the accomplishment of
that purpose, including, but not by way of limitation, the following powers:
          (a) to determine all questions relating to the eligibility of
Employees and Directors to become Participants;
          (b) to authorize all disbursements by the Trustee from the Trust Fund;
          (c) to interpret and construe all terms, provisions, conditions and
limitations of this Plan and of any Benefit Program adopted hereunder and to
reconcile any inconsistency or supply any omitted detail that may appear in this
Plan or in any Benefit Program adopted hereunder in such manner and to such
extent, consistent with the general terms of the Plan and of any Benefit Program
adopted hereunder, as the Committee shall deem necessary and proper to
effectuate the Plan and any Benefit Program adopted hereunder for the greatest
benefit of all parties interested in the Plan; and
          (d) to make and enforce such rules and regulations for the
administration of the Plan as are not inconsistent with the terms set forth
herein.
          2.7 General Powers of Committee. In addition to all other powers
herein granted, and in general consistent with the provisions hereof, the
Committee shall have all other rights and powers reasonably necessary to
supervise and control the administration of this Plan. The determination of any
fact by the Committee and the construction placed by the Committee upon the
provisions of this Plan shall be binding upon all of the Participants under this
Plan, their Beneficiaries and the Employers.
          2.8 Participation by Committee. Members of the Committee may be
Participants under the Plan, but no member may vote on any matter relating to
his benefits under the Plan (except to the extent the vote applies to Plan
benefits generally).
          2.9 Information From Employers. The Employers shall supply full and
timely information to the Committee and its delegates as may be required in
administration of the Plan.

6



--------------------------------------------------------------------------------



 



ARTICLE III
ACCOUNTS AND INVESTMENTS
          3.1 Accounts. A separate Account(s) shall be established and
maintained for each Participant in accordance with the provisions of the Benefit
Programs in which he participates. Each Account shall clearly reflect the
contributions made to the Plan under the relevant Benefit Program(s) on behalf
of the Participant, whether by the Participant or by an Employer. All Accounts
shall also reflect the consequences of the deemed investment provided for in the
applicable Benefit Program. All interest, dividends, charges for premiums,
capital changes or market changes applicable to each Account shall be credited
or debited to the Account as they are deemed to occur. Until otherwise provided
by the Committee, Accounts shall be valued as of each business day. A statement
of each Account shall be furnished to Participants, in the form and manner
prescribed the Committee, from time to time, but no less frequently than
annually, based on the net fair market value of the deemed investments of the
Account as of the statement date.
          3.2 Deemed Investment of Funds.
          (a) Deemed Investment of Accounts. All Accounts shall be deemed to be
invested among the Investment Funds in accordance with the directions of the
Participant and following the relevant rules and procedures prescribed by the
Committee. Except as otherwise expressly provided herein, interest, dividends
and other income and all profits, gains and losses deemed to have been produced
by each Investment Fund shall be credited or debited in such Investment Fund.
               Prior to or upon the initial crediting of contributions to an
Account on behalf of a Participant, the Participant, in accordance with
procedures established by the Committee, shall file with the Committee an
initial investment instruction indicating the manner in which his Account shall
be deemed allocated among the available Investment Funds. If no such instruction
shall have been received by the Committee, the Participant’s Account initially
shall be deemed allocated among the available Investment Funds in the manner
determined by the Committee. A Participant’s investment instruction, including
any permitted changes thereto as described below, shall apply to all
contributions subsequently credited to an Account on behalf of the Participant
unless otherwise specified in the applicable Benefit Program or by the
Committee.
               Until such time as the Committee provides otherwise, Participants
shall be permitted to change investment instructions in the manner approved by
the Committee at any time with unlimited frequency. Any such change in
investment instructions shall be effective as soon as reasonably practicable
following receipt of the change of investment instructions by the Committee (or
its delegate), but in no event shall such change be effective earlier than the
close of business on the date on which such change is received by the Committee.
          (b) Company Ownership. All contracts and other evidence of the
investment of all assets related to this Plan shall be registered in the name of
the Company, which shall be the owner/beneficiary thereof. While the Company may
choose to invest assets

7



--------------------------------------------------------------------------------



 



equal to Account balances in accordance with the deemed investments described
herein, it reserves the right not to make any such investment.
          3.3 Distribution of Benefits. A Participant’s Accounts shall be
distributed to him in the manner set forth in the applicable Benefit Program.
          3.4 Nature of Company’s Obligation. Plan benefits herein provided are
a contractual obligation of the Company and shall be paid out of the Company’s
general assets. Neither a Participant nor a Beneficiary shall acquire any
interest greater than that of an unsecured creditor. Nevertheless, subject to
the terms hereof and, if applicable, a Trust Agreement, the Company may transfer
money or property to a Trustee to provide, in whole or in part, the Plan
benefits hereunder, and the Trustee shall pay such Plan benefits to Participants
and their Beneficiaries from the Trust Fund. To the extent the Company transfers
assets to a Trustee pursuant to a Trust Agreement, the Committee may, but need
not, establish procedures for the Trustee to invest the Trust Fund in accordance
with each Participant’s designated deemed investments pursuant to Section 3.2(a)
respecting the portion of the Trust Fund assets equal to such Participant’s
Accounts. Notwithstanding the above, no transfer to the Trust or Trust Fund
shall be made after a change in the Company’s financial health as contemplated
by Code Section 409A(b)(2).
               The Committee, in its sole discretion, may establish such a Trust
and direct the Company to enter into a Trust Agreement. In such event, the
Company shall remain the owner of all assets in the Trust Fund and the assets
shall be subject to the claims of the Company’s creditors if the Company ever
becomes insolvent. For purposes hereof, the Company shall be considered
“insolvent” if (a) the Company is unable to pay its debts as they become due or
(b) the Company is subject to a pending proceeding as a debtor under the United
States Bankruptcy Code (or any successor federal statute).
          3.5 Administrative Costs. All expenses incident to the administration,
termination or protection of the Plan and Trust Fund, including, but not limited
to, legal, accounting, investment manager and Trustee fees, shall be paid by the
Company, which may require reimbursement from the other Employers for their
proportionate shares, or, if not paid by the Company, shall be paid by the
Trustee from the Trust Fund and, until paid, shall constitute a first and prior
claim and lien against the Trust Fund. The Committee may, in its discretion,
charge Participants on a uniform basis for the administrative costs associated
with administering or implementing the Plan. Such amounts shall be reflected as
a reduction to Participant’s Accounts in such manner as the Committee deems
appropriate.

8



--------------------------------------------------------------------------------



 



          3.6 Forfeitures. Any amounts forfeited by a Participant under the
terms of the Plan will be applied to reduce, to the extent of such forfeitures,
Plan expenses and/or the future contribution obligations of the Company
hereunder.

9



--------------------------------------------------------------------------------



 



ARTICLE IV
RIGHTS OF PARTICIPANTS
          4.1 No Employment Agreement. Nothing in this Plan shall give a
Participant any rights to (or impose any obligations for) continued Employment
or service by the Company or any Affiliate or subsidiary thereof or successor
thereto, nor shall it give such entities any rights (or impose any obligations)
with respect to continued performance of duties by a Participant.
          4.2 Restrictions on Assignment. A Participant’s right to receive
payments or benefits under this Plan shall not be assignable or otherwise
transferable except by will or the laws of descent and distribution or pursuant
to a domestic relations order as defined by Code Section 414(p)(1)(B). Any
attempted assignment or transfer in violation of this Section 4.2 shall be null
and void.
          4.3 Prerequisites to Benefits. No Participant, nor any Beneficiary or
other person claiming through a Participant, shall have any right or interest in
the Plan, or any benefits hereunder, unless and until all the terms, conditions,
and provisions of the Plan which affect such Participant or such other person
shall have been complied with as specified herein.

10



--------------------------------------------------------------------------------



 



ARTICLE V
PAYMENTS TO BENEFICIARIES
          5.1 Beneficiary Designations. Each Participant shall file with the
Committee, in the form and manner prescribed by the Committee, a designation of
one or more Beneficiaries to whom the Participant’s Account balance(s) shall be
distributed in the event of the Participant’s death prior to the complete
distribution of the Account balance(s) payable with respect to the Participant,
with such designation effective when received and accepted by the Committee (the
“Beneficiary Designation”). The Participant may at any time and from time to
time revoke or change the Beneficiary Designation pursuant to the form and
manner prescribed by the Committee. If there is no valid Beneficiary Designation
on file with the Committee at the time of the Participant’s death, or if all of
the Beneficiaries designated by the Participant in the Beneficiary Designation
shall have predeceased the Participant or otherwise ceased to exist, then the
Participant’s Beneficiary shall be (i) the Participant’s spouse, if the
Participant was legally married at the time of the Participant’s death and if
the Participant’s spouse survives the Participant, or (ii) if there is no such
spouse, the executor or legal representative of Participant’s estate.
          5.2 Payments to Beneficiaries. In the event of a Participant’s death
prior to receipt of his total benefit under the Plan, unless otherwise expressly
provided in the applicable Benefit Program, the Participant’s vested Account
balance shall be paid in a lump sum to the Beneficiary or, if applicable, to the
executor or legal representative of the Participant’s estate within 60 days
following the Participant’s date of death. In the event annual installment
payments of the Participant’s benefit have commenced to the Participant, unless
otherwise expressly provided in the applicable Benefits Program, such payments
shall cease as of the payment made immediately prior to the date of death and
the remaining Account balance shall be paid in a lump sum to the Beneficiary or,
if applicable, to the executor or legal representative of the Participant’s
estate within 60 days following the Participant’s date of death. If the
Beneficiary shall survive the Participant but die before receiving the payments
hereunder, then, unless the Beneficiary Designation provides otherwise, the
balance of the Participant’s Account Balance which would have been paid to that
Beneficiary had that Beneficiary lived shall be paid to the to the executor or
legal representative of the Beneficiary’s estate within 60 days following the
Beneficiary’s date of death.

11



--------------------------------------------------------------------------------



 



ARTICLE VI
CLAIMS FOR BENEFITS
          6.1 Presenting Claims for Benefits. A “Claims Administrator” shall be
appointed by the Committee or, absent such appointment, shall be the Company’s
director of benefits, with such Claims Administrator authorized by the Committee
to conduct the initial review and render a decision as provided in this Section
for all claims for benefits under the Plan. Any Participant or any other person
claiming under any deceased Participant (collectively, the “Applicant”) may
submit written application to the Claims Administrator for the payment of any
benefit asserted to be due him under the Plan. Such application shall set forth
the nature of the claim and such other information as the Claims Administrator
may reasonably request.
               The Claims Administrator shall notify the Applicant of the
benefits determination within a reasonable time after receipt of the claim, such
time not to exceed 90 days unless special circumstances require an extension of
time for processing the application. If such an extension of time for processing
is required, written notice of the extension shall be furnished to the Applicant
prior to the end of the initial 90-day period. In no event shall such extension
exceed a period of 90 days from the end of such initial period. The extension
notice shall indicate the special circumstances requiring an extension of time
and the date by which the Claims Administrator expects to render its final
decision. Notice of the Claims Administrator’s decision to deny a claim in whole
or in part shall be set forth in a manner calculated to be understood by the
Applicant and shall contain the following:
          (a) the specific reason or reasons for the denial;
          (b) specific reference to the pertinent Plan provisions on which the
denial is based;
          (c) a description of any additional material or information necessary
for the Applicant to perfect the claim and an explanation of why such material
or information is necessary; and
          (d) an explanation of the claims review procedures set forth in
Section 6.2 hereof, including the Applicant’s right to bring a civil action
under Section 502(a) of ERISA following a denial on review.
Applicants shall be given timely written notice of the time limits set forth
herein for determination on claims, appeal of claim denial and decisions on
appeal.
          6.2 Claims Review Procedure. If an application filed by an Applicant
under Section 6.1 above shall result in a denial by the Claims Administrator of
the benefit applied for, either in whole or in part, such Applicant shall have
the right, to be exercised by written request filed with the Committee within
60 days after receipt of notice of the denial of his application for the review
of his application and of his entitlement to the benefit for which he applied,
by the Committee. Such request for review may contain such additional
information and comments as the Applicant may wish to present. The Committee
shall reconsider the application in light of such additional information and
comments as the Applicant may have presented and, if the Applicant shall have so
requested, may grant the Applicant a formal hearing before the

12



--------------------------------------------------------------------------------



 



Committee in its discretion. The Committee shall also permit the Applicant or
his designated representative to review pertinent documents in its possession,
including copies of the Plan document and information provided by the Employer
relating to the Applicant’s entitlement to such benefit. The Committee shall
render a decision no later than the date of the Committee meeting next following
receipt of the request for review, except that (i) a decision may be rendered no
later than the second following Committee meeting if the request is received
within 30 days of the first meeting and (ii) under special circumstances which
require an extension of time for rendering a decision (including but not limited
to the need to hold a hearing), the decision may be rendered not later than the
date of the third Committee meeting following the receipt of the request for
review. If such an extension of time for review is required because of special
circumstances, written notice of the extension shall be furnished to the
Applicant prior to the commencement of the extension. Notice of the Committee’s
final decision shall be furnished to the Applicant in writing, in a manner
calculated to be understood by him, and if the Applicant’s claim on review is
denied in whole or in part, the notice shall set forth the specific reason or
reasons for the denial and the specific reference to the pertinent plan
provisions on which the denial is based, the Applicant’s right to receive upon
request, free of charge, reasonable access to, and copies of, all relevant
documents, records and other information to his claim, and his right to bring a
civil action under Section 502(a) of ERISA. Notwithstanding the foregoing or any
provision of the Plan to the contrary, no action at law or equity shall be
brought to recover under the Plan until the Applicant’s appeal rights set forth
in Section 6.1 and this Section have been denied in whole or in part. Benefits
under this Plan will be paid only if the Committee decides in its discretion
that the Applicant is entitled to such benefits.
          6.3 Disputed Benefits. If any dispute shall arise between an Applicant
and the Committee after the Committee has completed its review of such claim for
benefits as provided in this Article VI, or in the event a dispute shall develop
as to the person to whom the payment of any benefit under the Plan shall be
made, then the Trustee may withhold the payment of all or any part of the
benefits payable hereunder to the Participant or other person claiming under the
Participant until such dispute has been resolved by a court of competent
jurisdiction or settled by the parties involved.

13



--------------------------------------------------------------------------------



 



ARTICLE VII
AMENDMENT, TERMINATION AND
ADOPTION OF PLAN
          7.1 Amendment or Termination of the Plan. The Board may amend or
terminate this Plan from time to time or at any time. Other than the right to
change Investment Funds prospectively (or unless as otherwise required by
applicable law), any such amendment or termination shall not, however, without
the written consent of the affected Participant, adversely affect the rights of
a Participant with respect to amounts credited to his Account prior to the date
that such amendment is effective. In the event of a termination of the Plan,
unpaid benefits shall continue to be an obligation of the Company and, unless
otherwise expressly provided by resolution of the Board, shall be paid as
scheduled and in all events in a manner consistent with the requirements of Code
Section 409A.
          7.2 Designation of Employers. The Committee may designate any
Affiliate as an Employer, with such Employers set forth on Appendix A of the
Plan from time to time. Each designated Affiliate shall be conclusively presumed
to have consented to its designation and to have agreed to be bound by the terms
of the Plan and any and all amendments thereto with respect to its eligible
Employees. Each designated Affiliate shall authorize and designate the Company
as its agent to act for it in all transactions affecting the administration of
the Plan and shall authorize and designate the Committee to act for such
Affiliate and its Participants in the same manner in which the Committee may act
for the Company and its Participants hereunder.

14



--------------------------------------------------------------------------------



 



ARTICLE VIII
MISCELLANEOUS
          8.1 Reliance Upon Information. The Committee shall not be liable for
any decision or action taken in good faith in connection with the administration
of this Plan. Without limiting the generality of the foregoing, any such
decision or action taken by the Committee in reliance upon any information
supplied to it by an officer of the Company, the Company’s legal counsel, or the
Company’s independent accountants in connection with the administration of this
Plan shall be deemed to have been taken in good faith.
          8.2 Governing Law. This Plan shall be construed, administered, and
governed in all respects under applicable federal law, and to the extent that
federal law is inapplicable, under the laws of the State of Texas. If any
provision of this Plan shall be held by a court of competent jurisdiction to be
invalid or unenforceable, the remaining provisions hereof shall continue to be
fully effective.
          8.3 Severability. If any term, provision, covenant or condition of the
Plan is held to be invalid, void or otherwise unenforceable, the rest of the
Plan shall remain in full force and effect and shall in no way be affected,
impaired or invalidated.
          8.4 Notice. Any notice or filing required or permitted to be given to
the Committee under this Plan shall be sufficient if in writing and hand
delivered, or sent by registered or certified mail, to the principal office of
the Company. Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.
          8.5 Withholding of Taxes. The Company (or, if applicable, the Trustee)
will withhold from any benefits payable under this Plan all federal, state, city
or other taxes as may be required pursuant to any law or governmental regulation
or ruling and take other action as may be necessary in the opinion of the
Company (or, if applicable, the Trustee) to satisfy all obligations for
withholding of such taxes arising from participation in the Plan.
          8.6 Code Section 409A It is intended that the provisions of the Plan
(including the Benefit Programs) satisfy the requirements of Code Section 409A,
and it is also intended that the Plan be administered and operated in a manner
consistent with such requirements.
               The Company also maintains the GenOn Energy, Inc. Deferral Plan
(formerly known as the RRI Energy, Inc. Deferral Plan), established effective as
of January 1, 2002, as amended (the “Deferral Plan”), for the benefit of its
eligible employees, and which includes a Program A and Program B. In response to
the enactment of Code Section 409A, effective as of January 1, 2005, the Company
in operation separated all Deferral Plan benefits earned and vested as of
December 31, 2004 (“Grandfathered Benefits”) from all benefits earned or vested
on and after January 1, 2005 (which are reflected in the Plan). The
Grandfathered Benefits under Programs A and B of the Deferral Plan, along with
all earnings, gains and losses attributable thereto, are maintained under and
distributed from the Deferral Plan, which was frozen as of December 31, 2004,
with such Grandfathered Benefits subject to the terms and conditions of the
Deferral Plan as in effect on October 3, 2004. The Deferral Plan has been at all
times, and is intended to continue to be, maintained and administered as a
“grandfathered” plan for purposes of Code Section 409A.

15



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, GenOn Energy, Inc. has executed these presents to
be executed by its duly authorized officer in a number of copies, all of which
shall constitute but one and the same instrument which may be sufficiently
evidenced by any executed copy hereof, this 30th day of December 2010, but
effective as of January 1, 2011.

            GENON ENERGY, INC.
      By   /s/ Karen D. Taylor         Karen D. Taylor        Senior Vice
President-Human Resources     

Signature Page for GenOn Energy, Inc.
Deferral and Restoration Plan





--------------------------------------------------------------------------------



 



GENON ENERGY, INC.
DEFERRAL AND RESTORATION PLAN
(As Amended and Restated January 1, 2011)
PROGRAM A
DEFERRED COMPENSATION
* * * * * * * * * * *
ARTICLE I
RELATIONSHIP TO THE PLAN
          Except as otherwise expressly provided in this Program A, all
capitalized terms shall have the meanings ascribed to them in the Plan. All
section references used in this Program A refer to the applicable section in
this Program A except where otherwise noted.
ARTICLE II
PARTICIPATION
          2.1 Eligibility. Each Director who was a Participant in the Prior Plan
as of December 31, 2010, shall be eligible to participate in this Program A on
and after January 1, 2011 (subject to meeting any other eligibility
requirements). Each individual who becomes a Director on and after January 1,
2011, shall be eligible to participate in Program A as of the first day of the
Plan Year coincident with or next following the date on which he is first
installed as a Director. All select key Employees who are highly-compensated
Employees shall be eligible for designation by the Committee for participation
in Program A. The Committee may, from time to time, establish additional
eligibility requirements for participation in Program A.
          2.2 Designation of Employee Participants. Prior to the commencement of
any Participation Year, the Committee shall designate and notify (in writing or
electronically (e.g., e-mail)) the Employees who it selects as eligible to elect
to defer Compensation under this Program A for such Participation Year. A
designation of an Employee as eligible to defer Compensation for a particular
Participation Year shall not entitle such Participant to participate with
respect to any other Participation Year.
          2.3 Election to Participate. After an Employee or Director has been
notified by the Committee that he is eligible to participate in Program A for a
Participation Year, he must notify the Committee, by such method as the
Committee shall designate, if he chooses to defer Compensation for such
Participation Year. A Participant’s election to defer Compensation with respect
to a Participation Year (i) shall specify the type or types and the amount or
amounts of Compensation, as described in Article III hereof, that he wishes to
defer, subject to such limitations as the Committee may impose from time to
time; (ii) shall specify the time and form of distribution the Participant
chooses with respect to such deferrals pursuant to Article V; and (iii) shall be
effective upon receipt by the Committee.
          A Participant’s election to make Meeting Fee Deferrals, Retainer Fee
Deferrals and Salary Deferrals must be made prior to the first day of the
Participation Year in which the

A-1



--------------------------------------------------------------------------------



 



services will be provided for which such Compensation would otherwise be paid to
the Participant and will be irrevocable as of the December 31 preceding such
Participation Year. A Participant’s election to make a Bonus Deferral must be
made prior to the date that is six months before the end of the Participation
Year for which such Compensation would be earned by the Participant and will be
irrevocable as of the June 30 of such Participation Year.
ARTICLE III
DEFERRALS
          3.1 Employee Deferrals.
               (a) Salary Deferrals. When making an election under Section 2.3,
an Employee Participant may elect to defer a certain percentage of the annual
base salary otherwise payable to him after the withholding of any applicable
FICA taxes, from a minimum of 1% up to a maximum of 80% of such amount, for the
applicable Participation Year. The percentage of base salary so elected to be
deferred shall be withheld from the Employee Participant’s base salary during
each pay period of the applicable Participation Year.
               (b) Bonus Deferrals. When making an election under Section 2.3,
an Employee Participant may elect to defer a certain percentage of the Bonus
otherwise payable to him after the withholding of any applicable FICA taxes,
from a minimum of 1% up to a maximum of 100% of such amount, for the applicable
Participation Year. The amount of Bonus elected to be deferred shall be withheld
from the Employee Participant’s Bonus otherwise payable during the Participation
Year.
          3.2 Director Deferrals.
               (a) Meeting Fee Deferrals. When making an election under
Section 2.3, a Director Participant may elect to defer a certain percentage of
the meeting fees payable in cash and earned by him in the applicable
Participation Year from a minimum of 1% up to a maximum of 100%. The amount of
meeting fees so elected to be deferred shall not be paid but shall be withheld
from the Director Participant’s meeting fees otherwise payable during the
Participation Year.
               (b) Retainer Fee Deferrals. When making an election under
Section 2.3, a Director Participant may elect to defer a certain percentage of
the retainer (and other similar) fees payable in cash and earned by him in the
applicable Participation Year from a minimum of 1% up to a maximum of 100%. The
amount of retainer (and other similar) fees so elected to be deferred shall not
be paid but shall be withheld from the Director Participant’s retainer fees
otherwise payable during the Participation Year.
          3.3 Revocation. A Participant may change or revoke his deferral
election for a Participation Year up until such day as the deferral election
becomes irrevocable under Section 2.3 by delivering a notice of change or
revocation to the Committee (or its designee) in the form and manner prescribed
by the Committee.

A-2



--------------------------------------------------------------------------------



 



ARTICLE IV
INVESTMENTS OF ACCOUNTS
          4.1 Crediting of Accounts. A separate Deferral Account shall be
established and maintained for each Participant who makes deferrals of
Compensation under this Program A. All Compensation deferred by a Participant
under this Program A shall not be paid to the Participant but shall be credited
to the Participant’s Deferral Account on the date such Compensation otherwise
would have been paid to the Participant (or as soon as practicable after such
date).
          4.2 Deemed Investment. All Deferral Accounts established pursuant to
this Program A shall be deemed to be invested in accordance with the provisions
of Section 3.2(a) of the Plan.
ARTICLE V
DISTRIBUTIONS
          5.1 Forms of Distribution.
          (a) Participant Elections for Compensation Deferred Prior to
January 1, 2011. Subject to Section 5.1(d) herein, a Participant’s elections
made with respect to amounts of Compensation deferred on his behalf pursuant to
this Program A for Participation Years prior to January 1, 2011 shall be paid in
accordance with such elections and the terms of the Prior Plan.
          (b) Participant Elections for Compensation Deferred After December 31,
2010. Subject to Sections 5.1(c) and (d), a Participant may elect that the
amounts of Compensation deferred on his behalf pursuant to this Program A in
each Participation Year beginning after December 31, 2010, be paid or commence
to be paid following his Separation from Service in either of the following
forms:
               (i) Lump-Sum Distribution. The Participant may elect to receive a
single lump-sum distribution equal to his Deferral Account balance as of the
distribution date that is attributable to the amounts of Compensation deferred,
which shall include the earnings, losses and gains attributable thereto, to
which such election applies. Such amount shall be paid within 60 days following
the expiration of the six-month period commencing on the date of the
Participant’s Separation from Service.
               (ii) Annual Installment Payments. The Participant may elect to
receive Annual Installment Payments paid over a term of two to ten years with
the first installment being paid on the date that is six months following the
date of the Participant’s Separation from Service and the remaining
installment(s) being paid on the annual anniversary of the payment date of the
first installment. (For the avoidance of doubt, if a Participant who elected to
receive Annual Installment Payments over a term of five years has a Separation
from Service on May 15, 2015, his first installment would be paid on
November 15, 2015, and the second through fifth installments would be paid on
November 15th of 2016, 2017, 2018

A-3



--------------------------------------------------------------------------------



 



and 2019, respectively.) Amounts remaining unpaid shall be subject to adjustment
for costs pursuant to Section 3.5 of the Plan and deemed investment performance
pursuant to Section 4.2. Such Annual Installment Payments shall be considered a
single payment for purposes of this Program A and the Plan.
          (c) Cash-Out. Notwithstanding the foregoing or any other provisions of
this Program A and the Plan, if as of the date of a Participant’s Separation of
Service the balance of the Participant’s Deferral Account is equal to $50,000 or
less, then such amount will be distributed to the Participant in a single
lump-sum payment within 60 days following the expiration of the six-month period
commencing on the date of the Participant’s Separation from Service.
          (d) Subsequent Changes in Form of Distribution. A Participant, with
the approval of the Committee, may elect to make a subsequent change in the form
of distribution with respect to any Participation Years, including Participation
Years prior to 2011; provided, however, that such subsequent change shall not
take effect until the expiration of 12 months following the Committee’s receipt
of the change (in the form and manner prescribed by the Committee or its
delegate), and the first payment with respect to which such subsequent change
applies must be made at least five years from the date the payment would have
been made absent the subsequent change. To the extent the installment payments
were considered a series of individual payments under the Prior Plan, such
subsequent changes may be made on an installment by installment basis. In the
event the Participant experiences a Separation from Service or Disability prior
to the expiration of the twelve-month period referenced in the preceding
sentence, the subsequent change election shall be of no force and effect and
distribution shall be made as originally elected by the Participant.
          (e) Failure to Elect Time and Form of Distribution. If a Participant
fails to make a timely or valid election as to the time and form in which
Compensation deferred in a particular Participation Year shall be distributed,
then benefits attributable to such deferred Compensation shall be distributed in
the form of a lump-sum distribution within 60 days following the expiration of
the six-month period commencing on the date of the Participant’s Separation from
Service.
          5.2 Distribution Upon Disability. If (i) a Participant satisfies the
definition of “disability” under the LTD Plan and commences to receive
disability benefits thereunder, and (ii) the Committee determines, in its sole
discretion, that the Participant’s disability satisfies the requirements of
“disability” under Code Section 409A, then such Participant shall receive the
entire balance of his Deferral Account in a single lump-sum distribution within
60 days following the date the disability satisfies such Code Section 409A
requirements. The determination of whether a Participant has become “disabled”
for purposes of the LTD Plan under clause (i) above shall be made by the LTD
Plan’s administrator and shall be final and binding on all parties concerned.

A-4



--------------------------------------------------------------------------------



 



GENON ENERGY, INC.
DEFERRAL AND RESTORATION PLAN
(As Amended and Restated January 1, 2011)
PROGRAM B
SAVINGS RESTORATION BENEFITS
* * * * * * * * * * *
ARTICLE I
RELATIONSHIP TO THE PLAN
               Except as otherwise expressly provided in this Program B, all
capitalized terms shall have the meanings ascribed to them in the Plan. All
section references used in this Program B refer to the applicable section in
this Program B except where otherwise noted.
ARTICLE II
PARTICIPATION
               An Employee shall be entitled to a Savings Restoration Benefit
for each Plan Year after Plan Year 2010 in which (i) the Employee is a
highly-compensated employee and (ii) the Employee’s Savings Plan Compensation
exceeds the Code Section 401(a)(17) limitation for such Plan Year.
ARTICLE III
RESTORATION BENEFITS
          3.1 Restoration Benefit for Plan Years 2011 and After. The Savings
Restoration Benefit credited on behalf of a Participant under this Program B for
Plan Year 2011 and each Plan Year thereafter, subject to the conditions of the
Plan, shall be based upon the following formula, as applicable:
          (a) Participants Other Than Mirant Pension Plan Participants. If a
Participant is not a Mirant Pension Plan Participant:
Savings Restoration Benefit = ((A - B) × C) + ((A - B) × D))

      where:

      “A” is equal to the Participant’s Savings Plan Compensation for the Plan
Year;         “B” is equal to the Code Section 401(a)(17) limit for the Plan
Year;         “C” is equal to 8%; and         “D” is equal to the Annual
Discretionary Contribution percentage under the Savings Plan (if any) for the
Plan Year.

B-1



--------------------------------------------------------------------------------



 



          (b) Participants Who Are Mirant Pension Plan Participants. If a
Participant is a Mirant Pension Plan Participant:
Savings Restoration Benefit = ((A - B) × C)

      where:

      “A” is equal to the Participant’s Savings Plan Compensation for the Plan
Year;         “B” is equal to the Code Section 401(a)(17) limit for the Plan
Year; and         “C” is equal to 6%.

          (c) Applicable of Formulae: With respect to the formulae under clauses
(a) and (b) above, the “C” benefit (that is the portion determined under ((A —
B) x C)) shall be determined on a pay period basis. With respect to the formula
under clause (a) above, the “D” benefit (that is the portion determined under
((A — B) x D)) shall be determined on a Plan Year basis. Whether a Participant
is a Mirant Pension Plan Participant is determined on a pay period basis.
ARTICLE IV
INVESTMENT OF ACCOUNTS
          4.1 Crediting of Accounts. A Savings Restoration Account shall be
established for each Participant who is credited with a Savings Restoration
Benefit under this Program B. A Participant’s Savings Restoration Benefit shall
be credited to a Participant’s Savings Restoration Account as soon as
practicable following the last day of the pay period to which such Savings
Restoration Benefit relates.
          4.2 Deemed Investment. All Savings Restoration Accounts shall be
deemed to be invested in accordance with the provisions of Section 3.2(a) of the
Plan.
ARTICLE V
DISTRIBUTIONS
          5.1 Lump-Sum Distributions. Upon the Participant’s Separation from
Service date, the entire balance in the Participant’s Savings Restoration
Account shall be paid to him in a single lump-sum distribution within 60 days
following the expiration of the six-month period commencing on the date of the
Participant’s Separation from Service.
          5.2 Distribution Upon Disability. If (i) a Participant satisfies the
definition of “disability” under the LTD Plan and commences to receive
disability benefits thereunder, and (ii) the Committee determines, in its sole
discretion, that the Participant’s disability satisfies the requirements of
“disability” under Code Section 409A, then such Participant shall receive the
entire balance of his Savings Restoration Account in a single lump-sum
distribution within 60 days following the date the disability satisfies such
Code Section 409A requirements. The determination of whether a Participant has
become “disabled” for purposes of the LTD Plan

B-2



--------------------------------------------------------------------------------



 



under clause (i) above shall be made by the LTD Plan’s administrator and shall
be final and binding on all parties concerned.
          5.3 Vesting. A Participant shall be fully vested in his Savings
Restoration Account; provided, however, a Participant shall have no right to his
Savings Restoration Account if the Committee determines that the Participant
engaged in a willful, deliberate or gross act of commission or omission which is
injurious to the finances or reputation of the Company or any of its Affiliates.

B-3



--------------------------------------------------------------------------------



 



GENON ENERGY, INC.
DEFERRAL AND RESTORATION PLAN
(As Amended and Restated January 1, 2011)
PROGRAM C
SAVINGS DEFERRAL BENEFITS
* * * * * * * * * * *
ARTICLE I
RELATIONSHIP TO THE PLAN
               Except as otherwise expressly provided in this Program C, all
capitalized terms shall have the meanings ascribed to them in the Plan. All
section references used in this Program C refer to the applicable section in
this Program C except where otherwise noted.
ARTICLE II
PARTICIPATION
               An Employee shall be entitled to a Savings Deferral Benefit for
Plan Year 2011 and each Plan Year thereafter in which the Employee is eligible
to, and elects to, defer Compensation under Program A.
ARTICLE III
DEFERRAL BENEFITS
               The Savings Deferral Benefit credited on behalf of a Participant
under this Program C for each Plan Year 2011 and each Plan Year thereafter shall
be based on the upon the following formula, as applicable:
          (a) Participants Other Than Mirant Pension Plan Participants. If a
Participant is not a Mirant Pension Plan Participant:
Savings Deferral Benefit = ((A × B) + ((A × C))

      where:

      “A” is equal to the Participant’s Compensation that is deferred under
Program A of the Plan;

      “B” is equal to 8%; and

      “C” is equal to the Annual Discretionary Contribution percentage under the
Savings Plan (if any) for the Plan Year.

          (b) Participants Who Are Mirant Pension Plan Participants. If a
Participant is a Mirant Pension Plan Participant:

C-1



--------------------------------------------------------------------------------



 



Savings Deferral Benefit = (A x B)

      where:

      “A” is equal to the Participant’s Compensation that is deferred under
Program A of the Plan; and

      “B” is equal to 6%.

          (c) Applicable of Formulae: With respect to the formulae under clauses
(a) and (b) above, the “B” benefit (that is the portion determined under (A x
B)) shall be determined on a pay period basis. With respect to the formula under
clause (a) above, the “C” benefit (that is the portion determined under (A x C))
shall be determined on a Plan Year basis. Whether a Participant is a Mirant
Pension Plan Participant is determined on a pay period basis.
ARTICLE IV
INVESTMENT OF ACCOUNTS
          4.1 Crediting of Accounts. A Savings Deferral Account shall be
established for each Participant who is credited with a Savings Deferral Benefit
under this Program C. A Participant’s Savings Deferral Benefit shall be credited
to a Participant’s Savings Deferral Account as soon as practicable following the
last day of the pay period to which such Savings Deferral Benefit relates.
          4.2 Deemed Investment. All Savings Deferral Accounts shall be deemed
to be invested in accordance with the provisions of Section 3.2(a) of the Plan.
ARTICLE V
DISTRIBUTIONS
          5.1 Lump-Sum Distributions. Upon the Participant’s Separation from
Service date, the entire balance in the Participant’s Savings Deferral Account
shall be paid to him in a single lump-sum distribution within 60 days following
the expiration of the six-month period commencing on the date of the
Participant’s Separation from Service.
          5.2 Distribution Upon Disability. If (i) a Participant satisfies the
definition of “disability” under the LTD Plan and commences to receive
disability benefits thereunder, and (ii) the Committee determines, in its sole
discretion, that the Participant’s disability satisfies the requirements of
“disability” under Code Section 409A, then such Participant shall receive the
entire balance of his Savings Deferral Account in a single lump-sum distribution
within 60 days following the date the disability satisfies such Code
Section 409A requirements. The determination of whether a Participant has become
“disabled” for purposes of the LTD Plan under clause (i) above shall be made by
the LTD Plan’s administrator and shall be final and binding on all parties
concerned.

C-2



--------------------------------------------------------------------------------



 



          5.3 Vesting. A Participant shall be fully vested in his Savings
Deferral Account; provided, however, a Participant shall have no right to his
Savings Deferral Account if the Committee determines that the Participant
engaged in a willful, deliberate or gross act of commission or omission which is
injurious to the finances or reputation of the Company or any of its Affiliates.

C-3



--------------------------------------------------------------------------------



 



GENON ENERGY, INC. DEFERRAL AND RESTORATION PLAN
(As Amended and Restated January 1, 2011)
APPENDIX A
EMPLOYERS
          This Appendix A (which forms a part of the Plan) sets forth the list
of the Plan’s adopting Employers (in addition to the Company) as of January 1,
2011:
     GenOn Energy Services, LLC

 